Citation Nr: 0326604	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. 
§ 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty from February 1941 to April 
1946.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Having considered the record in light of the applicable law, 
the Board finds that  the issues in this appeal must be 
remanded.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Among other directives, the VCAA 
eliminated the well-grounded claim requirement; expanded the 
duty of VA to notify the appellant and the representative of 
requisite evidence, and enhanced the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Further, recent decisions by the 
U.S. Court of Appeals for Veterans Claims have mandated that 
VA ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).  


The record does not reflect that the appellant has been 
advised of what evidence would substantiate her appeal, in 
accordance with the VCAA.  Since the Board may not correct 
this procedural deficiency pursuant to current case law, this 
matter is remanded for the following:

1.  The appellant should be advised 
of what evidence would substantiate 
her claim in accordance with the 
provisions of the VCAA, and of the 
division of responsibilities with 
respect to obtaining this evidence.  
Contemporaneous with this it should 
be ascertained if there exist any VA, 
non-VA, or other medical treatment 
records that have not been obtained 
which pertain to the veteran's cause 
of death and which are  not included 
in the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  Identified records should be 
obtained.  

2.  Thereafter, any additional 
development action as may 
subsequently be indicated, should be 
accomplished and the claims re-
adjudicated.  If any decision remains 
adverse, a supplemental statement of 
the case should be issued.  After an 
appropriate time for response, the 
case should be returned to the Board, 
if in order.  

No action is required of the appellant until further notice 
is obtained.  However, the appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

